—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered November 19, 1997, as amended December 1, 1997, convicting defendant, after a jury trial, of murder in the first degree (five counts), attempted murder in the first degree, attempted murder in the second degree (three counts), criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree, and sentencing him to consecutive terms of life without parole (five terms), 25 years to life, and 12V2 to 25 years (three terms), concurrent with concurrent terms of I2V2 to 25 years and 7V2 to 15 years, unanimously affirmed. Judgment, same court and Justice, rendered December 1, 1997, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a concurrent term of 15 years to life, unanimously affirmed.
The court properly conducted trial proceedings at a time when defendant was absent as a result of his refusal to be produced. The court had correctly determined that defendant’s reason for refusing to appear was groundless, and thoroughly warned defendant that if he persisted the trial would continue *276without him (see, People v Epps, 37 NY2d 343, cert denied 423 US 999; see also, People v Parker, 57 NY2d 136). In any event, the only proceeding conducted in defendant’s absence that would normally have required his presence was a sidebar conference with a prospective juror, and defendant had previously made a valid waiver of his right to be present at such sidebars (see, People v Keen, 94 NY2d 533, 538-539). Concur— Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.